DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/19/2015. It is noted, however, that applicant has not filed a certified copy of the KR10-2015-0162455 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17-20  are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 17, the limitation “a fixing device attached to a user” is recited. A human organism is positively recited as part of the claimed limitation. Applicant is recommended to use inferential language (e.g. configured to) to avoid positively claiming the human organism.
Claims 18-20 are included in the rejection as they are dependent upon the rejected claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-15 of prior U.S. Patent No. 10,695,255. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-16, and 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,695,255 (hereafter referred to as pat. ‘255). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 13, claims 1 and 10 of Pat. ‘255 the same limitations claimed. the only difference is that the present claims are recited in a broader manner.
Regarding claims 2-9 and 14-16, all of the limitations are recited by claims 1-13 of pat. ‘255.
Regarding claims 19 and 20, claims  16 and 17 of pat. ‘255 has the same limitations as recited. However, the claims merely recite the functional result inherent to the already recited structures of the apparatus. Claim 19 of the present application recites that the supporting plate moving with respect to the sliding plate, where in claim 16 of the pat. ‘255 already recites the supporting frame configured to move relative to the sliding plate along a first and second direction. In claim 20 of the present application, claim 17 of the pat ‘255 already recites the elastic strip generating an elastic force that connects the sliding plate and the supporting band with the elastic strip’s interconnection with the connecting plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Packer (1,174,757), Rector (4,384,372) teaches a spinal support comprising a support that is flexibly supported on a belt of a user. Shimada et al. (2006/0064047) teaches a motion assistance device comprising a support  with a support frame, a connecting plate, and a sliding plate that is configured to move relative to a supporting frame in a single direction. Ingimundarson et al. (2008/0195015) and Ingimundarson et al. (2012/0323154) discloses a brace having support members wherein a sliding plate is able to slide in one direction relative to a support frame. Hendricks (2011/0295169) discloses a back support that has a sliding plate that is in contact with a supporting band, wherein the sliding plate is able to move relative to the supporting band in a first and second direction. Brickner et al. (517,639) and Stewart (551,237) discloses a truss support having a plate that is able to move relative to a connecting plate and support frame in a first and second direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619